Exhibit 10.1

[Letterhead of Wells Fargo Capital Finance, LLC]

Effective November 30, 2012

Mad Catz, Inc.

7480 Mission Valley Road

Suite 101

San Diego, CA

92108

Dear Sirs/Mesdames:

 

Re: Fourth Amended and Restated Credit Agreement dated August 1, 2012 and as
amended by a letter agreement dated October 31, 2012 (as amended, modified,
supplemented, extended, renewed, restated or replaced from time to time, the
“Credit Agreement”) between Wells Fargo Capital Finance, LLC, (“Wells Fargo”),
Mad Catz, Inc. (the “Borrower”) and the Obligors party thereto. Capitalized
terms not otherwise defined in this Agreement shall have the meanings given to
them in the Credit Agreement unless stated otherwise.

 

You have requested that Wells Fargo amend the Credit Agreement as set out
herein.

 

1. Amendments to Credit Agreement

 

  (a) Section 8.24 (EBITDA) of the Credit Agreement is hereby deleted and
replaced with the following:

“8.24 EBITDA

Intentionally deleted.”

 

  (b) Section 8.25 (Excess Availability) of the Credit Agreement is hereby
deleted and replaced with the following:

“8.25 Excess Availability

Borrower shall maintain Excess Availability of not less than $3,000,000 at all
times starting January 1, 2013.”

 

  (c) This Agreement is an amendment to the Credit Agreement. Unless the context
of this Agreement otherwise requires, the Credit Agreement and this Agreement
shall be read together and shall have effect as if the provisions of the Credit
Agreement and this Agreement were contained in one agreement. The term
“Agreement” when used in the Credit Agreement means the Credit Agreement as
amended by this Agreement, together with all amendments, modifications,
supplements, extensions, renewals, restatements and replacements thereof from
time to time.



--------------------------------------------------------------------------------

  (d) Nothing in this Agreement, nor in the Credit Agreement when read together
with this Agreement, shall constitute a novation, payment, re-advance or
reduction or termination in respect of any Obligations.

 

2. Representations and Warranties

In order to induce Wells Fargo to enter into this Agreement, the Borrower and
each Obligor represent and warrant to Wells Fargo as follows, which
representations and warranties shall survive the execution and delivery of this
Agreement:

 

  (a) After giving effect to this Agreement:

 

  (i) all of the representations and warranties in the Credit Agreement and the
other Financing Agreements are true and correct as of the date hereof;

 

  (ii) each of the Borrower and the Obligors is in compliance with all the
covenants contained in the Credit Agreement and the other Financing Agreements;

 

  (iii) no Default or Event of Default exists or is continuing;

 

  (b) the execution, delivery and performance of this Agreement and the
transactions contemplated hereunder are all within the Borrower’s and each
Obligor’s corporate powers, have been duly authorized and are not in
contravention of law or the terms of the Borrower’s or each Obligor’s
certificate of incorporation, by-laws or other organizational documentation, or
any indenture, agreement or undertaking to which the Borrower or an Obligor is a
party or by which the Borrower’s or an Obligor’s property is bound;

 

  (c) each of the Borrower and the Obligors have duly executed and delivered
this Agreement; and

 

  (d) this Agreement constitutes a legal, valid and binding obligation of the
Borrower and each Obligor, enforceable against them by Wells Fargo in accordance
with the terms of this Agreement.

 

3. General

 

  (a) The Credit Agreement, as amended by this Agreement, shall continue in full
force and effect and the rights and obligations of all parties thereunder shall
not be affected or prejudiced in any manner except as specifically provided for
herein.

 

  (b) It is agreed and confirmed that after giving effect to this Agreement, all
security and guarantees delivered by the Borrower and each Obligor secures the
payment and performance of all of the Obligations including, without limitation,
the obligations, liabilities and indebtedness arising under the Credit
Agreement.

 

  (c) The Borrower and each Obligor shall execute and deliver such documents and
take such actions as may be necessary or desirable by Wells Fargo to give effect
to the provisions and purposes of this Agreement, all at the expense of the
Borrower and each Obligor.

 

- 2 -



--------------------------------------------------------------------------------

  (d) The Borrower agrees to pay Wells Fargo a $5000 amendment fee upon the
Borrower’s execution of this Agreement.

 

  (e) The Borrower and each Obligor shall pay all fees, expenses and
disbursements including, without limitation, legal fees, incurred by or payable
to Wells Fargo in connection with the preparation, negotiation, execution,
delivery, review and enforcement of this Agreement and all other documents and
instruments arising therefrom and/or executed in connection therewith.

 

  (f) This Agreement may be executed and delivered by facsimile or pdf and in
any number of counterparts, each of which when so executed and delivered is an
original and all of which taken together constitute one and the same instrument.

 

  (g) This Agreement shall be governed by the laws of the State of Illinois.

 

  (h) This Agreement is a Financing Agreement.

If the foregoing correctly sets out our agreement, please indicate your
acceptance of the terms and conditions of this Agreement by signing below and
returning an executed copy to us.

Yours truly,

 

WELLS FARGO CAPITAL FINANCE, LLC Per:  

/s/ SEAN M. NOONAN

  Name:   Sean M. Noonan   Title:   Vice President, Relationship Manager

 

MAD CATZ, INC.     MAD CATZ INTERACTIVE, INC. Per:  

/s/ DARREN RICHARDSON

    Per:  

/s/ DARREN RICHARDSON

  Name:   Darren Richardson       Name:   Darren Richardson   Title:   President
& CEO       Title:   President & CEO

 

1328158 ONTARIO INC.       WINKLER ATLANTIC HOLDINGS LIMITED Per:  

/s/ DARREN RICHARDSON

      Per:  

/s/ DARREN RICHARDSON

  Name:   Darren Richardson           Name:   Darren Richardson   Title:  
Director           Title:   Director

 

- 3 -



--------------------------------------------------------------------------------

MAD CATZ EUROPE LIMITED     MAD CATZ INTERACTIVE ASIA LIMITED Per:  

/s/ DARREN RICHARDSON

    Per:  

/s/ DARREN RICHARDSON

  Name:   Darren Richardson       Name:   Darren Richardson   Title:   Director
      Title:   Director

 

FX UNLIMITED, INC.     MAD CATZ GMBH Per:  

/s/ DARREN RICHARDSON

    Per:  

/s/ DARREN RICHARDSON

  Name:   Darren Richardson       Name:   Darren Richardson   Title:   CEO      
Title:   Geschäftsführer

 

SAITEK, S.A.     MAD CATZ TECHNOLOGICAL DEVELOPMENT (SHENZHEN) CO., LTD. Per:  

/s/ DARREN RICHARDSON

    Per:  

/s/ NICHOLAS CHEUNG

  Name:   Darren Richardson       Name:   Nicholas CHEUNG   Title:   Director  
    Title:   Legal Representative MAD CATZ CO., LTD.         Per:  

/s/ DARREN RICHARDSON

          Name:   Darren Richardson           Title:   Director        

 

- 4 -